Citation Nr: 0324464	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  00-13 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
pension benefits in the calculated amount of $12,184.00.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to May 1955.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2000 and June 2000 decisions by the 
Committee on Waivers and Compromises of the St. Petersburg, 
Florida Department of Veterans Affairs (VA) Regional Office 
(RO).  In January 2002, the Board granted waiver of recovery 
of a portion of the veteran's indebtedness, and denied the 
request for waiver regarding the remainder of the debt.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
January 2003, based on a Joint Motion for Remand and to Stay 
Proceedings, the Court vacated that portion of the Board's 
decision that denied a waiver of recovery of an overpayment 
of VA pension benefits in the amount of $12,184.00, and 
remanded the veteran's claim to the Board for further 
proceedings consistent with the joint motion.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  That law eliminated the concept of a well-
grounded claim, and redefined the obligations of VA with 
respect to its duty to assist.  The new law included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.

The Board's January 2002 decision was vacated, in part, and 
the matter remanded to the Board for readjudication pursuant 
to the provisions of the VCAA.  Recently, the United States 
Court of Appeals for the Federal Circuit invalidated the 
regulations that empowered the Board to both issue written 
notification of the VCAA to claimants and to consider 
additional evidence without prior RO review in the absence of 
a waiver of such review by the claimant or his or her 
representative.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In accordance with the recent court holding, this matter is 
REMANDED to the RO for further development as indicated 
below:

The RO must review the claims file and ensure 
that all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).   

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this appeal. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




